          Case 2:19-cr-20082-JAR Document 10 Filed 02/03/20 Page 1 of 1




          CLERK’S COURTROOM MOTIONS/MISCELLANEOUS MINUTE SHEET


UNITED STATES OF AMERICA,                             AUSA: Sheri Catania

                       Plaintiff

    v.                                                CASE NO: 19-20082-01-JAR


JESUS LABRADO,                                        Def Atty: Tim Burdick

                       Defendant


 JUDGE:                   Julie A. Robinson        DATE:                    2/3/2020
 DEPUTY CLERK:            Bonnie Wiest             REPORTER:                Kelli Stewart
 INTERPRETER:


                                   STATUS CONFERENCE

This case comes before the Court for a status conference. The government appears by its
counsel, Sheri Catania. Defendant appears in person and by his counsel, Tim Burdick.

The government has produced all discovery in their possession. Counsel requests a 30-day
continuance to engage in some additional fact investigation as well as legal research. The Court
continues the status conference to March 9, 2020 at 9:00 a.m.

Pursuant to the specific findings set forth in full on the record, the Court finds that the ends of
justice served by allowing the defendant the additional time requested outweigh the best interest
of the public and the defendant in a speedy trial and that the continuance shall be granted. The
period of delay resulting from the additional time granted pursuant to the court’s order,
February 3, 2020 through March 9, 2020, shall be deemed excludable time as provided for in
18 U.S.C. § 3161(h)(7)(A), in that the ends of justice served by the granting of an extension
outweigh the best interest of the public and the defendant in a speedy trial.

Defendant is remanded to the custody of the U.S. Marshal’s Service.
